Citation Nr: 1104797	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-32 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for migraine headaches. 

3.   Entitlement to service connection for tinnitus. 

4. Entitlement to service connection for a perforated left ear 
drum. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had active military service from September 1942 to 
September 1943.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  By that rating action, the RO denied service 
connection for the disabilities on appeal.  The Veteran appealed 
the RO's March 2007 rating action to the Board. 

In December 2010, the Veteran failed to appear for a 
videoconference hearing before the undersigned Veterans Law 
Judge.  As the Board has not received a request for postponement, 
it will proceed with its adjudication of the appeal "as though 
the request for a hearing had been withdrawn."  38 C.F.R. § 
20.704(d) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence of 
record does not show that the Veteran currently has hearing loss 
for VA compensation purposes.  

2.  The preponderance of the competent and probative evidence of 
record does not show that the Veteran currently has migraine 
headaches. 

3.  The preponderance of the competent and probative evidence of 
record is against a finding that the Veteran's tinnitus 
originated during military service or within the initial post 
service year or that it is etiologically related thereto. 

4.  The preponderance of the competent and probative evidence of 
record is against a finding that the Veteran's perforated left 
ear drum originated during military service or within the initial 
post service year or that it is etiologically related thereto. 

5.  The Veteran's contention that he has bilateral hearing loss, 
migraine headaches, tinnitus, and a perforated left ear drum as a 
result of military service is not competent evidence. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may service connection be presumed. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2010). 

2.  Migraine headaches were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010). 

3.  Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

4.  A perforated left ear drum was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit)(as noted by 
citations to "Fed. Cir.") and the United States Court of 
Appeals for Veterans Claims (Court) (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim.  The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).
In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
Federal Circuit held that a comprehensive VCAA letter, as opposed 
to a patchwork of other post-decisional documents (e.g., 
statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  Id.  

VCAA is not applicable, however, where further assistance would 
not aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. 
Reg. 59989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

In a June 2006 pre-adjudication letter, the RO provided notice to 
the Veteran regarding what information and evidence is needed to 
substantiate the claims.  

The RO also specified what information and evidence must be 
submitted by him, what information and evidence will be obtained 
by VA, and the need for him to advise VA of or submit any further 
evidence that pertains to the claims.

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO&IC).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA, however, may proceed with adjudication of a claim if errors 
in the timing or content of the VCAA notice are not prejudicial 
to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 
18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, via the above-cited June 2006 letter, notice was provided 
prior to the appealed March 2007 rating action.  Id.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim (those five elements include: Veteran 
status, existence of a disability, connection between the 
Veteran's service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, via 
the above-cited letter, the RO informed the Veteran of the 
Dingess elements with respect to the claims.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of the claims.  The 
Veteran's service treatment records (STRs) have been lost or 
destroyed and, therefore, are unavailable.  However, the RO 
attempted to obtain these missing records from the National 
Personnel Records Center (NPRC), a military records center, as 
well as from the Veteran.  In letters to the Veteran, dated in 
August 2006 and March 2007,  the RO requested that the Veteran 
complete and submit a National Archives (NA) Form 13055 - Request 
for Information Needed to Reconstruct Medical Data. The RO also 
requested that he provide any of the Veteran's service treatment 
records he had in his personal possession.  

The Veteran has maintained that he did not received NA Form 
13055.  The Court has held that there is a presumption of 
regularity that the Secretary properly discharged official duties 
by mailing a copy of a VA decision to the last known address of 
the Veteran and the Veteran's representative, if any, on the date 
that the decision is issued.  See Woods v. Gober, 14 Vet. App. 
214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (applying the presumption of regularity to official duties 
of the RO).  The Veteran may rebut that presumption by submitting 
"clear evidence to the effect that VA's regular mailing practices 
are not regular or that they were not followed.  The burden then 
shifts to the Secretary to establish that the VA decision was 
mailed to the claimant."  See Ashley v. Derwinski, 2 Vet. App. 
307, 309 (1992).  

Absent evidence that the claimant notified VA of a change of 
address and absent evidence that any notice sent to the Veteran 
at his last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  See Cross v. Brown, 9 Vet. 
App. 18, 19 (1996).  The August 2006 and March 2007 notice 
letters to the Veteran were not returned as undeliverable by the 
United States Postal Service and each used the Veteran's current 
mailing address of record.  In addition, the Veteran responded to 
the March 2007's letter with a notice of disagreement to the RO's 
adverse action on his claims.  Thus, it is not unreasonable to 
conclude that he also received NA Form 13055, which was an 
enclosure in the RO's March 2007 letter. 

Regarding VA's duty to assist the Veteran, missing service 
treatment records do not obviate the need for the Veteran to 
present medical evidence of a current disability and of nexus 
evidence supporting his claims by suggesting a correlation 
between his claimed disabilities and his period of active 
military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) 
and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other 
words, missing STRs do not lower the threshold for an allowance 
of a claim.  There is no reverse presumption for granting a 
claim.  The legal standard for proving a claim is not lowered; 
rather, the Board's obligation to discuss and evaluate evidence 
is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996). Cf. 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. 
West, 12 Vet. App. 188, 194-95 (1999).  Here, there is no medical 
evidence that the Veteran currently has hearing loss for VA 
compensation purposes or migraine headaches and there is no 
medical nexus between his tinnitus and perforated left eardrum to 
military service.

VA has not obtained a medical nexus opinion concerning the claims 
and such examinations are not required.  The Veteran has 
indicated that he has hearing loss, migraine headaches, tinnitus 
and a perforated ear drum that were present in service; that 
there is a continuity of symptoms after service discharge and 
that they are etiologically related thereto.  There is no 
evidence of record to support his contentions.  There have been 
no reports of hearing loss or migraine headaches since the 
Veteran's claim for service connection; nor is there any medical 
evidence that the Veteran currently has hearing loss for VA 
compensation purposes or migraine headaches.  There is also no 
medical evidence establishing a medical nexus between his 
tinnitus and perforated left ear drum to military service.  Thus, 
the evidence is insufficient to trigger Va's duty to obtain an 
examination or opinion with respect to the claims.  Waters v. 
Shinseki 601 F.3d 1274 (Fed. Cir.) (Veteran's assertion that a 
claimed condition was caused by a service connected disability 
was insufficient to show that the disability may be related to 
service and trigger VA's duty to provide an examination).  

As there is no indication of any outstanding and pertinent 
evidence, the Board may proceed with the consideration of the 
appeal. 

II. Laws and Regulations

Service connection will be granted if it is shown that a Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty in the active military, naval or air service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303.

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  That an injury 
incurred in service alone is not enough.  There must be chronic 
disability resulting from that injury. If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain:  (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an in-service incurrence 
or aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

III. Merits Analysis

The Veteran contends that he has bilateral hearing loss, migraine 
headaches, tinnitus, and a perforated ear drum that originated 
during military service and that there has been a continuity of 
symptoms since discharge. 

The Board finds that the preponderance of the competent and 
credible evidence of record does not support his contentions, and 
service connection for the claimed disabilities will be denied in 
the analysis below.

(i) Hearing Loss and Migraine Headaches-No current disability

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  
This regulation provides hearing loss is a disability for VA 
purposes when the auditory threshold in any of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater. 38 C.F.R. § 3.385 (2010).  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at least 
three of those frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 94 
percent.  Id.

The question to be answered is whether the Veteran currently has 
a hearing loss disability for VA purposes and migraine headaches, 
and, if so, whether such disabilities are etiologically linked to 
his period of active military service.  There is no evidence of 
record showing that the Veteran currently has bilateral hearing 
loss as defined by VA or that he has been found to have migraine 
headaches.  Id.  Thus, the record contains no evidence of 
evidence of current disabilities since he filed his claim for 
original compensation with VA in September 2003.  See McLain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability 
requirement is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim, even if the disability resolves prior 
to adjudication of the claim).

"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability. In the absence of proof of a present disability 
there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992). As the competent medical evidence of record is 
negative for bilateral hearing loss for VA compensation purposes 
and migraine headaches, service connection can be granted for 
either disability and the claims must be denied. 

(ii) Tinnitus and Perforated Left Ear Drum-No nexus

The Veteran maintains that he has tinnitus and a perforated ear 
drum as a result of having been exposed to acoustic trauma while 
working as a Control Tower Operator at Paine Field in Everett, 
Washington during active military service.  A service personnel 
record confirms the Veteran's contention that his military 
occupational specialty was a Control Tower Operator at Paine 
Field in Everett, Washington.  The Board has considered the 
Veteran's assertion that he has tinnitus and a perforated ear 
drum that had their onset as a result of being exposed to 
acoustic trauma during active military service.  The Board notes 
that he is competent to give evidence about observable symptoms 
such as tinnitus.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Thus, the Board finds 
that there is current evidence of tinnitus.  In addition, the 
medical evidence of record reflects that VA found the Veteran to 
have a "hole" in his left eardrum in June 2006.  (See June 2006 
VA treatment report).  

However, a significant lapse in time between service and evidence 
of any reference to tinnitus and a perforated earl ear drum may 
be considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed Cir. 2000).  The 
Board finds that the considerable gap in time between references 
to tinnitus and a perforated left ear drum from service discharge 
in 1943 to 2003 militates against the probative value of the 
Veteran's account of his symptoms of having these disabilities 
prior to 2003.  For all these reasons, the Board finds that the 
statements alleging or implying continuity of symptoms are not 
credible.  Therefore, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's own 
statements.  

In addition, no competent medical opinion has been submitted 
suggesting a nexus between the Veteran's tinnitus and perforated 
left eardrum and his period of active military service.

As the evidence is against a link between the Veteran's tinnitus 
and perforated left eardrum and a disease or injury in service, 
the weight of the evidence is against the claims for service 
connection for these disabilities.  Reasonable doubt does not 
arise and the claims must be denied.  38 U.S.C.A. § 5107(b).

IV. Conclusion

As to the Veteran's contention that he is currently diagnosed 
with bilateral hearing loss for VA compensation purposes and 
migraine headaches and that his current tinnitus and perforated 
left eardrum are etiologically related to his period of military 
service, he is not medically qualified to render such opinions.  
The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  


Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection 
for the cause of death of her husband, the Veteran, the Court 
holding that medical opinion not required to prove nexus between 
service-connected mental disorder and drowning which caused 
Veteran  's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

While the Veteran is competent to provide statements concerning 
factual matters of which he has firsthand knowledge, he is not 
competent to clinically diagnosis himself as having bilateral 
hearing loss for VA compensation purposes or migraine headaches 
or relate his current tinnitus and perforated left eardrum to his 
period of military service.  Barr, supra.; see also Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not 
competent to state in-service symptoms were indicative of 
rheumatic fever).  

The Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, because the preponderance of the 
evidence is against the claims, this 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for migraine headaches is denied. 

Service connection for tinnitus is denied. 

Service connection for a perforated left eardrum is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


